APPEAL OF ABRAHAM KINS.Kins v. CommissionerDocket No. 6760.United States Board of Tax Appeals3 B.T.A. 1348; 1926 BTA LEXIS 2416; April 20, 1926, Decided Submitted March 8, 1926.  *2416  Salaries paid held to be reasonable for services rendered.  Frank J. Albus, Esq., for the taxpayer.  F. O. Graves, Esq., for the Commissioner.  *1348  Before PHILLIPS and TRAMMELL.  This appeal involves a deficiency in income tax for the years 1919 to 1922, inclusive, in the amount of $2,180.73.  The deficiency arises in part from the disallowance by the Commissioner of a deduction claimed by the taxpayer on account of salaries paid to employees.  FINDINGS OF FACT.  The taxpayer is an individual residing at Newark, N.J.  During the years involved he was engaged in the cloak and suit business at Newark.  He had in his employ during 1919, Hannah, Strum, Lena Goldbaum, and Charles Strum.  During 1919 the taxpayer paid salaries to the above-named employees as follows: Hannah Strum$2,080Lena Goldbaum2,080Charles Strum1,560During 1920 the taxpayer had in his employ the same employees and one Irwin Kins.  During that year he paid salaries to such employees as follows: Hannah Strum$1,271.07Lena Goldbaum2,600.00Charles Strum1,750.00Irwin Kins1,200.00*1349  During the years 1919 and*2417  1920 the above amounts of salaries were paid said employees for services actually rendered, which compensation was reasonable.  The Commissioner disallowed the deductions for salaries claimed to have been paid by the taxpayer to the extent of $4,569 in 1919 and $4,035 in 1920, because the employees were relatives of the taxpayer and no entries were made upon the taxpayer's books of account showing such payment.  Order of redetermination will be entered on 10 days' notice, under Rule 50.